         Case 1:17-cv-02914-AKH Document 149 Filed 10/02/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 MAPLEWOOD AT UPPER EAST SIDE, LLC,                             :
                                                                :
                                          Plaintiff,            :   ORDER
              -against-                                         :
                                                                :   17 Civ. 2914 (AKH)
 MALA SENDYK, as Administrator of the Estate of :
 Benjamin Sendyk, et al.,                                       :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
                                                                :
 SHARON SENDYK, as Administrator of the Estate :
 of Benjamin Sendyk,                                            :
                                                                :
                               Third-Party Plaintiff,           :
              -against-                                         :
                                                                :
 LEONARD RODNEY, ESQ., et al.,                                  :
                                                                :
                           Third-Party Defendants.              :
 _________________________________________ :
                                                                X

 ALVIN K. HELLERSTEIN, U.S.D.J.:

                Oral argument on the pending motions for summary judgment will be held on

November 19, 2020, at 2:30 p.m. Oral argument will be held telephonically via the following

call-in number:

                Call-in number: 888-363-4749

                Access code: 7518680

                To ensure that the hearing proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Not later than November

17, 2020, at 12:00 p.m., the parties shall jointly submit to the court (via the email address
         Case 1:17-cv-02914-AKH Document 149 Filed 10/02/20 Page 2 of 2




HellersteinNYSDChambers@nysd.uscourts.gov) a list of all counsel expected to appear on the

record at the telephonic argument, along with their contact information.

               SO ORDERED.

Dated:         October 2, 2020                                /s/ Alvin K. Hellerstein
               New York, New York                           ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                2
